DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 01/19/2021.
Claims 1, 2, 5, 6, 11, 12, 14, 15 and 20 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Remarks

Amendments to independent claims 1, 11, 12 and 20 are effective to overcome the current 103 rejection presented in the previous Office action.  In addition, in view of further search and consideration, the prior art rejection of claims 1-20 has been withdrawn.

Claims 1-20 as presented and/or amended in the following Examiner’s Amendment section are allowed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Ms. Jodie Spade (Reg. No. 70,079) on 3/10/2021.

The application has been amended as follows: 
Please amend claims 1, 11, 12 and 20 as presented in the following complete listing of claims as follows:

1. (Currently Amended) A method, comprising:
obtaining, using a processor, information related to a plurality of communication interactions between a first user and at least one other user, wherein each of the plurality of communication interactions is associated with a communication source, wherein the communication source comprises an application a communication interaction was provided within, wherein the obtained information identifies a response by the first user to a received communication, wherein at least a portion of the information is obtained from notifications indicating receipt of a communication interaction, the notifications being independent from a communication source of a given communication interaction corresponding to a given notification, wherein the notifications comprise information contained within the communication interactions, wherein identifying a response by the first user to a received communication comprises computing (i) an intra-importance score indicating how the first user interacts with first user interacts to the given notification with respect to other notifications;
constructing, using the processor and from the obtained information and based upon the response by the first user, a plurality of relationship graphs for the first user, wherein each of the relationship graphs corresponds to a single of a plurality of communication sources of the first user and wherein each of the relationship graphs indicates (i) relationships between the first user and at least one other user and (ii) a condition of each of the relationships with respect to other relationships within the relationship graph, wherein the condition of each of the relationships is identified based upon the intra-importance scores and the inter-importance scores of notifications corresponding to a given of the relationships; and
constructing, using the processor, an aggregate relationship graph for the first user from the plurality of relationship graphs, wherein the aggregate relationship graph comprises a single relationship graph encompassing all of the plurality of communication sources of the first user and identifying relationships between the first user and other users across all of the plurality of communication sources, wherein the constructing an aggregate relationship graph comprises computing an importance score for each of the relationships between the first user and another user across the plurality of relationship graphs, wherein the computed importance score identifies the importance of the relationship compared to other relationships within the aggregate relationship graph.

2. (Previously Presented) The method of claim 1, wherein the information related to a plurality of communication interactions comprises extended communication notifications.

(Previously Presented) The method of claim 1, wherein the obtaining information comprises receiving, from a device of another user, an encrypted communication message corresponding to a communication sent from the first user to the other user.

4. (Original) The method of claim 1, wherein data are extracted from the identified response by the first user and wherein the data comprise at least one of: a response time of the first user to a communication within the communication interaction, a sentiment of the first user within the communication interaction, a frequency of viewing of a communication within the communication interaction by the first user, and an amount of time spent by the first user viewing communications within the communication interaction.

5. (Previously Presented) The method of claim 1, wherein the computing an intra-importance score comprises assigning the computed intra-importance score to each of the communication interactions, wherein the intra-importance score identifies an importance of a communication to the first user.

6. (Previously Presented) The method of claim 1, wherein the computing an inter-importance score comprises assigning the computed inter-importance score to each of the communication interactions, wherein the inter-importance score identifies an importance of a communication with respect to other communications based upon correlation of timeliness of the response by the first user to the communication compared to a timeliness of the response by the first user to the other communications.

(Original) The method of claim 1, wherein the computing an importance score comprises deriving a probability distribution for each of the relationships within each of the relationship graphs based upon the weight of the edge corresponding to the relationship.

8. (Original) The method of claim 7, wherein the computing an importance score comprises identifying the statistical distance between two relationships of a relationship graph by computing the statistical distance between the probability distributions corresponding to each of the two relationships.

9. (Original) The method of claim 1, wherein each relationship graph is updated responsive to receiving information corresponding to a communication interaction.

10. (Original) The method of claim 1, wherein at least a subset of the plurality of relationship graphs are stored on different devices of a user and wherein the plurality of relationship graphs are communicated to each of the different devices and updated based upon information received from another device.

11. (Currently Amended) An apparatus, comprising:
at least one processor; and
a non-transitory computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising:
first user interacts with respect to a given notification and (ii) an inter-importance score indicating how the first user interacts to the given notification with respect to other notifications;
computer readable program code configured to construct, from the obtained information and based upon the response by the first user, a plurality of relationship graphs for the first user, wherein each of the relationship graphs corresponds to a single of a plurality of communication sources of the first user and wherein each of the relationship graphs indicates (i) relationships between the first user and at least one other user and (ii) a condition of each of the relationships with respect to other relationships within the relationship graph, wherein the condition of each of the relationships is identified based upon the intra-importance scores and the inter-importance scores of notifications corresponding to a given of the relationships; and
computer readable program code configured to construct an aggregate relationship graph for the first user from the plurality of relationship graphs, wherein the aggregate relationship 

12. (Currently Amended) A computer program product, comprising:
a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising:
computer readable program code configured to obtain information related to a plurality of communication interactions between a first user and at least one other user, wherein each of the plurality of communication interactions is associated with a communication source, wherein the communication source comprises an application a communication interaction was provided within, wherein the obtained information identifies a response by the first user to a received communication, wherein at least a portion of the information is obtained from notifications indicating receipt of a communication interaction, the notifications being independent from a communication source of a given communication interaction corresponding to a given notification, wherein the notifications comprise information contained within the communication interactions, wherein identifying a response by the first user to a received communication comprises computing (i) an intra-importance score indicating how the first user interacts with first user interacts to the given notification with respect to other notifications;
computer readable program code configured to construct, from the obtained information and based upon the response by the first user, a plurality of relationship graphs for the first user, wherein each of the relationship graphs corresponds to a single of a plurality of communication sources of the first user and wherein each of the relationship graphs indicates (i) relationships between the first user and at least one other user and (ii) a condition of each of the relationships with respect to other relationships within the relationship graph, wherein the condition of each of the relationships is identified based upon the intra-importance scores and the inter-importance scores of notifications corresponding to a given of the relationships; and
computer readable program code configured to construct an aggregate relationship graph for the first user from the plurality of relationship graphs, wherein the aggregate relationship graph comprises a single relationship graph encompassing all of the plurality of communication sources of the first user and identifying relationships between the first user and other users across all of the plurality of communication sources, wherein the constructing an aggregate relationship graph comprises computing an importance score for each of the relationships between the first user and another user across the plurality of relationship graphs, wherein the computed importance score identifies the importance of the relationship compared to other relationships within the aggregate relationship graph.

13. (Previously Presented) The computer program product of claim 12, wherein the obtaining information comprises receiving, from a device of another user, an encrypted 

14. (Previously Presented) The computer program product of claim 12, wherein the computing an intra-importance score comprises assigning the computed intra-importance score to each of the communication interactions, wherein the intra-importance score identifies an importance of a communication to the first user.

15. (Previously Presented) The computer program product of claim 12, wherein the computing an inter-importance score comprises assigning the computed inter-importance score to each of the communication interactions, wherein the inter-importance score identifies an importance of a communication with respect to other communications based upon correlation of timeliness of the response by the first user to the communication compared to a timeliness of the response by the first user to the other communications.

16. (Original) The computer program product of claim 12, wherein the computing an importance score comprises deriving a probability distribution for each of the relationships within each of the relationship graphs based upon the weight of the edge corresponding to the relationship.

17. (Original) The computer program product of claim 16, wherein the computing an importance score comprises identifying the statistical distance between two relationships of a 

18. (Original) The computer program product of claim 12, wherein each relationship graph is updated responsive to receiving information corresponding to a communication interaction.

19. (Original) The computer program product of claim 12, wherein at least a subset of the plurality of relationship graphs are stored on different devices of a user and wherein the plurality of relationship graphs are communicated to each of the different devices and updated based upon information received from another device.

20. (Currently Amended) A method, comprising:
obtaining, using a processor, a plurality of communication notifications, wherein each of the plurality of communication notifications is associated with a communication source and wherein each of the communication notifications corresponds to a communication between a first user and another user, wherein the communication source comprises an application a communication was provided within, wherein at least a portion of the communication notifications comprises extended notifications indicating receipt of a communication, the extended notifications being independent from a communication source of a given communication corresponding to a given notification, wherein each of the plurality of communication notifications comprises information contained within the communication between a first user and another user;
first user interacts with respect to a given of the plurality of communication notifications and (ii) an inter-importance score indicating how the first user interacts to the given of the plurality of communication notifications with respect to others of the plurality of communication notifications;
determining, using the processor and from the identified interaction, a relationship between the first user and each of a plurality of other users, wherein the relationship identifies (i) a closeness of the first user to another user and (ii) an association of the first user to another user, wherein the closeness is identified based upon the intra-importance scores and the inter-importance scores of communication notifications corresponding to a given relationship;
constructing, using the processor and from the determined relationships, a plurality of relationship graphs for the first user, each of the plurality of relationship graphs corresponding to one of a plurality of communication sources, wherein the identified closeness of the relationship is represented as edge weights in the relationship graph;
calculating, using the processor, an importance score for each of the plurality of other users across the plurality of relationship graphs; and
constructing, using the processor and using the calculated importance scores, an aggregate relationship graph for the first user and from the plurality of relationship graphs, wherein the aggregate relationship graph comprises a single relationship graph encompassing a plurality of communication sources of the first user and indicating a relationship of the first user to other users identified across the plurality of communication sources.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Phuong Thao Cao/Primary Examiner, Art Unit 2164